Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 11/11/2021 (along with amendment to specification) is duly acknowledged.
Claims 5, 6, 8, 9 and 12 have been canceled by applicant’s current claim amendments.
Claim 14 has been newly presented for examination.
Claims 1-4, 7, 10, 11 and 13-15, as currently amended/presented are pending in this application.
Claim 14 (non-elected invention of group II) remains withdrawn.
Claims 1-4, 7, 10, 11, 13 and 15 (taken as elected invention of group I, without traverse; directed to “A method of evaluating the quality and potential in vivo activity of a test batch of an herbal composition”), as currently presented have been examined on their merits in this action hereinafter.
Priority
	This application has been filed as a 371 of PCT/US 2017/038421 (filed on 06/21/2017), which claims priority from a US provisional application 62353313 filed on 06/22/2016.
Claim Objections- Withdrawn
In view of cancellation of claims 6 and 9, and amendment to claim 7, the claim objections as previously made by the examiner, have been withdrawn. 
However, claim 13 is still objected to for the following:
Claim 13 is objected to because of the following informalities:  claim 13 directly depends from claim 1 and recites limitations as an abbreviation “LC-MS” in line 2, which should be recited in full for instance, as “liquid chromatography-mass spectrometry (LC-MS)”.  Instant claim 1 (from which claim 13 directly depends from), as amended does not provide the full form for “LC-MS”.  
Applicants in their response (see remarks dated 11/11/2021, page 11, 4th paragraph) state that “Applicant wishes to call the Examiner’s attention to claim 11, wherein it is specified that LC-MS is an abbreviation for liquid chromatography-mass spectrometry…”, which is duly acknowledged. However, it is noted that claim 13 does not directly depends from claim 11, rather it depends from claim 1 which does not support the full form for said abbreviation. Thus, the objection as previously made has been maintained. Appropriate correction is required.
Claim Rejections - 35 USC § 112- Withdrawn
In view of the cancellation of claims 5 and 6, the 112-b rejection as previously made by the examiner, has been withdrawn.
Claim Rejections - 35 USC § 102- Withdrawn
In view of current amendments to claim 1, the 102(a)(1) rejection of Claims 1, 4-11 and 13 over KUNG et al (US 2003/0207270 A1) as previously made by the examiner, has been withdrawn.
Claim Rejections - 35 USC § 101 – Made/Maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7, 10, 11, 13 and 15 (as currently amended/presented) are/remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, and is not directed to a patent eligible subject matter. Based upon an analysis with respect to the invention as a whole, claims 1-4, 7, 10, 11, 13 and 15 do not recite something significantly different than a judicial exception (see MPEP 2106). The rationale for this determination is explained below: The invention as claimed is recited as follows:

    PNG
    media_image1.png
    704
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    581
    media_image2.png
    Greyscale


See also limitations of the dependent claims 2-4, 7, 10, 11, 13 and 15, as currently amended/presented.
Essential inquiries for subject matter eligibility under 35 U.S.C. 101 of process claims involving a law of nature, a natural phenomenon, or a naturally occurring relation or correlation, or an abstract idea (collectively referred to as judicial exceptions) are as follows:
Step-1) Is the claimed invention directed to a process, defined as an act, or a series of acts or steps?
The claimed subject matter is “a method of evaluating the quality and potential in vivo activity of a test batch of an herbal composition”, using the steps as recited in instant claim 1 (taken herein as a screening process for quality evaluation of test batch of herbal products/compositions, as specifically recited in the form of data collection (see steps (a) and comparison (of bioassay analysis results, i.e. the resulting data with a known level of in vivo activity from a known herbal batch), and evaluation recited in terms of “correlation coefficient” in the wherein clause of the amended claim).
Step-2A) Is the claim directed to, and/or focus on use of an abstract idea, a natural principle or phenomenon (i.e. a judicial exception- Prong one)? And does the claim recite additional elements that integrate the judicial exception into a practical application (i.e. Prong two)?
Claim as a whole is directed to a quality evaluation or screening process that employs one or more “biological analysis methods”, including a “signal transduction activity response assay” and a “gene expression assay” (see instant claim 1, as amended) in order to generate test results (i.e. test batch data for a herbal composition), which are compared with a known level or data from biological assays for a known (such as results/data from testing of a control) batch of herbal composition (reading on a mental process), wherein the difference (measured by any means such as by mental calculation, or any other analysis means) between the two sets of data (i.e. test batch results versus known levels of a known batch) “provides an evaluation” of the quality and potential in vivo activity of the test batch herbal composition (reading on metal process of comparison and evaluation based on the data analysis and/or test results). The process as recited is akin to collecting information (through “biological analysis methods” (a) and (b) in claim 1, in particular) and analyzing it for the difference (such as using correlation coefficient), wherein both the data collection process through “biological analysis methods” as well as the analysis steps (i.e. comparing and evaluating) are recited at a high level of generality, such that the analysis steps could practically be performed in the human mind, or via suitable statistical prong one, when taken as a whole, the claim appears to set forth or describe an abstract idea for evaluating the quality and potential in vivo activity of a test batch of a herbal composition.  As for the analysis of prong two, there appears to be no additional elements (or method step(s)) that provide integration of the judicial exception into any practical application per se. The data gathering steps (a) and (b) as recited in instant claim 1, i.e. using “one or more biological analysis methods” including “signal transduction activity response assay” and “gene expression assay” have been recited at a high level of generality (i.e. listing variety of signaling pathways and genes), and are well known biological response assays (see disclosure by Kung et al, 2003 for standardization of herbal compositions including PHY906; see abstract, summary of the invention, [0037]-[0039], Examples 1, 5, and 15-17, and claims 1, 12-13 and 21, for instances) that can generate the test results/data that can be analyzed, compared and thus differences evaluated statistically (such as using correlation coefficients; see for instance Kung et al, [0092], [0346], [0609], [0651], Figures 23, 25), or by a human mind. Thus, in the absence of any recitation of specific method step(s) for practical application of the screening process as claimed, the claim does not appear to integrate the judicial exception into a practical application.
Step-2B) Does the claim include additional elements or steps, or a combination of elements or steps that integrate the abstract idea or natural principle/phenomenon into the claimed invention such that the claim amounts to significantly more than the judicial exception itself?
The limitations presented in dependent claims (see claims 2 and 3, in particular) that recite the specific component herbal extracts (or ratio thereof; akin to the multi-element herbal preparations PHY906 or Huang-Qin-Tang; see disclosure by Kung et al, [0224], [0348], Liu et al, 2012 previously cited by examiner; see abstract and introduction, in particular) in the PHY906 composition as a test candidate, does not in itself integrate the abstract idea recited in claim 1 into a practical application that amounts to significantly more than the judicial exception itself. The test batch could be any botanical or herbal preparations that can be tested using known biological response assays recited in dependent claims 4, 7, 11 and 13 (such as one or more signal transduction activity response assays and/or gene expression arrays using various enzymes and/or gene markers, or chemical analyses performed using LC-MS techniques; see Kung et al, [0025], [0037]-[0039], [0131]-[0134], [0235]-[0237], [0342]-[0343], and Examples 5 and 19, for instance; see also disclosure from Liu et al, page 620 section “5. Quality control of PHY906”, page 622 left column, 3rd paragraph, and Figure 5, for instance) that can provide test batch results after analyses, wherein the similarity with a control batch results could be compared and/or evaluated (for quality and potency of a given herbal preparation or components thereof), for example performed by statistical analysis or a human mind. Such recitation of routine chemical and/or biological response analysis methods and/or techniques (or the specific cellular enzymes or gene expression markers analyzed and/or compared) as presented in claims as additional elements do not per se apply the judicial exception into a reasonable practical application, and therefore the claimed invention is not deemed to be an eligible subject matter under 35 USC 101. There is no specific element and/or method step recited in the claims that is not conventionally performed by artisans in the biochemical and/or quality control art (see for instance, disclosure from Kung et al and Liu et al, discussed above). Thus, the claimed subject matter as presented does not include elements and/or steps that are recited with high enough specificity and practical application thereof, such significantly more”, and that all substantial applications of the judicial exception are not covered.
Thus, based upon the analysis of relevant factors, as discussed above with respect to the claim as a whole, claims 1-4, 7, 10, 11, 13 and 15 do not recite something significantly more than a judicial exception directed to an abstract idea, and therefore, are NOT deemed to be directed to a patent eligible subject matter.  Appropriate correction/amendment is required.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103 – New Grounds
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 7, 10, 11, 13 and 15 (as amended/presented) are/remain rejected under 35 U.S.C. 103 as being unpatentable over KUNG et al (US 2003/0207270 A1; cited in taken with LIU et al (WO 2008/101079 A1, cited in applicant’s IDS dated 03/19/2020, under FOR citation no. 3) and Tilton et al (2010; cited in applicant’s IDS dated  03/19/2020, NPL citation 4).

    PNG
    media_image1.png
    704
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    581
    media_image2.png
    Greyscale

It is noted that claim 1 as amended requires “the method comprising subjecting the test batch of the herbal composition to one or more biological analysis methods including (a) and (b)…” (“including” has been interpreted herein as “comprising”).

Claim 2 is directed to “The method of claim 1, wherein the herbal composition comprises one or more compositions selected from the group consisting of herbal extracts of Scutellaria baicalensis (S), Glycyrrhiza uralensis (G), Paeonia lactiflora (P), and Ziziphus jujuba (Z), any fractions thereof and any active chemicals present in the herbal extracts or fractions thereof.”  
Claim 3 is directed to “The method of claim 2, wherein the herbal composition is PHY906, wherein PHY906 comprises herbal extracts of Scutellaria baicalensis (S), Glycyrrhiza uralensis (G), Paeonia lactiflora (P), and Ziziphus jujuba (Z) in a 3 : 2 : 2: 2 (S : G : P : Z) ratio.”

See also limitations of dependent claims 4, 7, 10-11, 13 and newly presented claim 15.

Kung et al (2003; hereinafter also referred as Kung) disclose phytomics, a genomic-based approach for standardization and quality control of herbal compositions for development of improved therapeutics (see abstract and summary of the invention, in particular). 
Regarding Claim 1, Kung discloses a method of evaluating the quality and potential in vivo activity of a test batch of an herbal composition (Para. [0037], This invention provides the tools and methodologies for creating, maintaining, improving and utilizing Herbal BioResponse Arrays (HBR Arrays), wherein the HBR Arrays constitute data sets associated with particular herbal compositions; [0038], the standardized HBR Arrays are used as benchmarks by which to evaluate batches of similar or different herbal compositions; [0039], to determine which specific components of herbal compositions are responsible for particular biological activities; to predict the biological activities of herbal compositions; for the development of improved herbal therapeutics; for adjusting or modifying an herbal composition; for measuring the relatedness of different herbal compositions), the method comprising subjecting the test batch of the herbal composition to one or more biological analysis methods including: (a) a signaling transduction activity response assay; and (b) a gene expression assay; and then comparing the test batch results of the biological analysis method with results derived from a known batch of an herbal composition which has a known level of in vivo activity (Para. [0041], a) selecting a characterized herbal composition; [0042], b) exposing a biosystem to a batch of the characterized herbal composition and collecting data on two or more markers, wherein one of the markers is a change in gene expression determined through the use of a nucleic acid microarray, produced by the steps comprising; [0043] i) producing a cell banking system; [0044] ii) profiling the gene expression pattern of cells from the cell banking system before and after exposure to the herbal composition; [0048], the methods comprise exposing a biosystem to a batch of the herbal in vivo activity of the test batch herbal composition (Para. [0077], The clustering algorithm separated CSM, ST024 and ST117 into 3 distinct clusters. The distance between each cluster as displayed by the hierarchical dendrogram can be viewed as the difference between the expression profiles of the three herbal extracts treated cells; [0083], FIG. 14. Clustered display of expression data from 2 batches of multi-element herbal preparations of the Huang Chin Tang (PHY906-303503 (#11) and PHY906-284003 (#12)) treated cells with high and low concentrations (indicated with H and L, respectively). The data were averaged based on three repeated experiments on three different dates. Cluster analysis was performed based on the selected 500 genes (see text). (B) The clustering algorithm separated #11-L, #11H and (#12-H and #12-L) into 3 distinct clusters. Distance between clusters or resemblance coefficient is indicated by the hierarchical clustering dendrogram).  Kung et al disclose statistical analysis for determining and evaluating the quality and/or similarity resemblance coefficient based on HBR array containing characteristic gene expression profiles for an herbal composition, and/or constituents thereof, wherein “the signature gene expression profiles for individual chemical constituent are selected with a Pearson correlation coefficient exceeding 0.99 or smaller than -0.99”, that can also utilize suitable computer program/software (see [0342]-[0346], [0551], [0573], [0609], Figs. 11, 23, for instances).
Regarding Claim 4, Kung discloses the method of claim 1, wherein the signal transduction activity response assay comprises one or more assays selected from the group Enzyme Assays; [0306], Different peony extracts were added to triplicate wells of a 96-well plate which contained 0.1 mM phenolphthalein glucuronidate, 70 mM Tris-HCI (pH 6.8) and 0.8 ng of dialyzed beta-glucuronidase (from E.coli, purchased from Sigma) to a final volume of 80 μ1. After 2 hr incubation at 37° C., the reactions were terminated with 200 μl of stopping solution which contained 0.2 M Glycine and 0.2 M NaCl (pH 10.4), and the OD was monitored with a kinetic microplate reader at 540nm. Results are shown in Table 16). 
Regarding the one or more signaling pathways including transcription factors Kung et al disclose (see Para. [0195]) that Expression biomarkers for standard ginseng (i.e., G115) include the following: IL 8, IL-2, GM-CSF, NFKB, ICAM-1, interferon gamma, choline acetyl transferase, Irk A, nerve growth factor; [0211 ], mRNA is isolated from exposed cells which is subsequently manipulated to serve as substrate for hybridization based expression monitoring of biochemical extracts using microarrays comprising IL-2 receptor and NFkB.
Regarding Claim 7, Kung discloses the method of claim 1, wherein the gene expression assay comprises: treating HepG2 cells with the herbal composition for 24 h, extracting the mRNA produced and quantifying the mRNA through qRT-PCR analysis (Para. [0142), The establishment, generation and use of applicable molecular markers are well known to one skilled in the art. Examples of particularly useful technologies for the characterization of molecular markers include differential display, reverse transcriptase polymerase chain reactions (RT-PCR), large-scale sequencing of expressed sequence tags (ESTs); [0206], Biochemical biomarkers for standard HL include increase in glucocorticoid receptor and inhibition of alpha-fetoprotein secretion in HL exposed HepG2 cells; [0280], HepG2 cells (l x l06 cells) were seeded in 25 cm2 flasks in 3.0 ml of RPMl-1640 medium, 24 hr before the extract addition. The cells were treated 
Regarding Claim 10, Kung discloses the method of claim 1, wherein the one or more biological analysis methods differentiate between active batches of the herbal composition and inactive batches of the herbal composition better than chemical composition analysis methods (Para. [0024], Increasing numbers of various types of tests have been instituted to assure the consistent quality of herbs used in medicine and as dietary supplements; including inspections at the macro- and microscopic levels as well as a variety of chemical analyses. Recently, high performance liquid chromatography (HPLC) profile of marker molecules in an herbal extract has become one reference standard. However, there are problems with this approach, including that some of the bioactive molecules may not adsorb UV or the visible lights for HPLC detection, and the amount of a chemical is not necessarily proportional to its biological potency; [0208], Lastly, as in Example 1, the steps are reiterated to generate HBR arrays for standardized HL, wherein the resulting HBR arrays will then be used to predict biological activity (or inactivity) and evaluate batch quality. Using this method, a Standardized HBR Array can be generated and updated periodically; [0209] Evaluation of a Selected Herbal Composition of Huang Ling Using a Subset of Variables Correlated with a Specific Biological Response; [0210], To evaluate the quality of a selected test batch of an herbal composition of Huang Ling, data is first collected concerning the plant-related characteristics (e.g., plant species, plant parts, geographic origin, growth conditions, processing methods and storage conditions). The herbal composition is then manipulated such that chemical analysis can be performed to determine the chemical content of the composition; [0213], The quality of a test batch will be determined by comparing test HBR and standard HL HBR Array variables directed toward analysis of the above observations and Based on this procedure it can be determined whether or not the test batch is of a similar or different quality than that of the standard).
Regarding Claims 11 and 13, Kung discloses the method, wherein for assessing quality of the test batch the chemical composition analysis methods include LC-MS (liquid chromatography - mass spectrometry) (Para. [0024], Increasing numbers of various types of tests have been instituted to assure the consistent quality of herbs used in medicine and as dietary supplements; including inspections at the macro- and microscopic levels as well as a variety of chemical analyses. Recently, high performance liquid chromatography (HPLC) profile of marker molecules in an herbal extract has become one reference standard. However, there are problems with this approach, including that some of the bioactive molecules may not adsorb UV or the visible lights for HPLC detection, and the amount of a chemical is not necessarily proportional to its biological potency; [0028], Using high-performance liquid chromatography, gas chromatography, and mass spectrometry, a commercially available combination of eight herbs (PC-SPES), was found to contain estrogenic organic compounds (DiPaola et al., 1998,N. Engl. J. Med. 339:785-791). The researchers concluded that PC-SPES has potent estrogenic activity and that prostate cancer patients that took PC-SPES could confound the results of standard therapies and may experience clinically significant adverse effects).
Regarding claim 15 (newly presented) for the limitations of “wherein if the test batch results have a correlation coefficient of between 0.95 and 1.0 with the known batch results, then the test batch is determined to have sufficiently similar quality as the known batch and potential in vivo activity”, Kung et al disclose such statistical analysis for determining and evaluating the the signature gene expression profiles for individual chemical constituent are selected with a Pearson correlation coefficient exceeding 0.99 or smaller than -0.99”, that can also utilize suitable computer program/software (see [0342]-[0346], [0551], [0573], [0609], Figs. 11, 23, for instances).

However, Kung et al do not explicitly disclose that the herbal composition PHY906 comprises herbal extracts of Scutellaria baicalensis (S), Glycyrrhiza uralensis (G), Paeonia lactiflora (P), and Ziziphus jujuba (Z) in a 3 : 2 : 2: 2 (S : G : P : Z) ratio; and “wherein if the test batch results have a correlation coefficient of between 0.90 and 1.0 with the known batch results, then the test batch is determined to have sufficiently similar quality as the known batch and potential in vivo activity” using “one or more biological analysis methods” that include both “signaling transduction activity response assay” and “a gene expression assay” (as specifically listed in claim 1 as currently amended, and claims 2 and 3, in particular).
 
Liu et al (2008; hereinafter Liu) teaches that PHY906 comprises herbal extracts of Scutellaria baicalensis (S), Glycyrrhiza uralensis (G), Paeonia lactiflora (P), and Ziziphus jijuba (Z) (Para. [0019]. Specifically, this invention relates to the dosing and scheduling of PHY906 in potentiating the therapeutic index of a broad-spectrum of cancer chemotherapeutic agents by the herbal composition PHY906; [0020]. a herbal composition comprising Scutellaria, Glycyrrhiza, Ziziphus and Paeonia. In yet another embodiment, the herbal composition consists essentially of Scutellaria, Glycyrrhiza. Ziziphus and Paeonia; [0021] In one embodiment, the plant species comprise Scutellaria baicalensis, Glycyrrhiza uralensis, Ziziphus jujuba, and Paeonia lactiflora). Liu also teaches the limitations of claim 3, in that the herbal composition PHY906 comprises herbal extracts of Scutellaria baicalensis (S), Glycyrrhiza uralensis (G), Paeonia lactiflora (P). and Ziziphus jujuba (Z) in a 3 : 2 : 2 : 2 (S : G : P : Z) ratio (Para. [0032], The PHY906 formula is composed of four herbs: Scutellariae baicalensis Georgi, Paeonia lactiflora Pall., Ziziphus jujuba Mill and Glycyrrhiza uralensis Fisch., with a relative weight ratio of 3:2:2:2).  Therefore, it would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the invention, to modify Kung with the teaching of Liu, at least for the purpose of potentiating a chemotherapy as taught by Liu (Para. [0012], the present invention provides a method of increasing the therapeutic index of cancer therapeutic compounds for the treatment of cancer by administering to a mammal in need thereof, a therapeutically effective amount of a composition comprising a pharmaceutically acceptable carrier, and an herbal preparation comprising Scutellaria, Glycyrrhiza, Ziziphus, and Paeonia).
Tilton et al (2010) disclose a comprehensive platform for quality control of botanical drugs (called “PhytomicsQC”; see Abstract, “Background” on page 2, Figure 1, for instance) that includes combining chemical analysis, bioresponse analysis, and animal pharmacology methods to determine batch-to-batch reproducibility, and presents as a unified platform integrating (1) information-rich chemical and bioresponse fingerprints, (2) molecular resolution details, (3) robust technologies (4) quantitative data, and (5) statistical pattern comparisons; wherein for chemical analysis and fingerprinting, LC/MS was chosen for its sensitivity, broad capability and spectral sensitivity, and Differential gene expression was selected for bioresponse fingerprinting for its comprehensive response, biological sensitivity and standardized methodology (see “Background” on page 2); wherein using HepG2 cell culture for bioresponse analysis and differential gene expression (see page 11, Table 2, for instance), they demonstrate EMP2), serine/threonine protein kinase PIM1, Son of sevenless homolog 1 (SOS1), insulin-like growth factor binding protein 3 (IGFBP3), carnitine palmitoyltransferase 1A (CPT1A), etc. that are known in the art to be linked to signaling pathways regulating cellular metabolism, cell growth/differentiation, hormone/immune responses, signaling transduction and cell death regulation, just to name a few;  wherein they demonstrate that “with rigorous quality control using analytically sensitive and comprehensive chemical and biological fingerprinting, botanical formulations manufactured under standardized manufacturing protocols can produce highly consistent batches of products” (see Abstract, and Tables 3-4 on page 12, showing comparison of Phytomics similarity index, PSI and correlation R values for different botanicals such as PHY906 and HQT batches, analyzed using comparative bioresponse fingerprints based on combination of chemical and bioresponse analyses); and wherein they conclude the following (see “Discussion” on pages 12 and 14):
“Comprehensive biological methodologies such as a quantifiable and global bioresponse fingerprinting are more advantageous than a few specific single enzyme/receptor assays” and 
“Chemical fingerprints and bioresponse fingerprints corroborated by an in vivo pharmacology model, provide orthogonal and complementary characterization methodologies for determining batch-to-batch similarity. Both LC/MS and qRT-PCR are standardized, highly reproducible and cost-effective for characterizing pharmaceutical botanical extracts. While neither methodology by itself is sufficient to characterize a botanical extract, the combination of chemical and biological characterization does provide information-rich, high resolution metrics for comparing different batches of an herbal extract.”

Since, Kung discloses the method, wherein if the test batch results are similar to the known batch results then the test batch is determined to have sufficiently similar quality as the known batch and potential in vivo activity (see Para. [0558], for instance), and the fact that such analysis is based on suitable correlation for the herbal constituents and their biological assay-Pearson correlation coefficient; see Fig. 11, and para [0092], [0342]-[0346], [0551], [0573], [0602]-[0609], for examples), given the specific teachings and/or suggestions from Tilton et al for using combination of suitable bioresponse as well as gene expression assays and/or analyses based thereon, as discussed above, an artisan in the art would have fully contemplated determination of similarity (or differences in quality) between batches of herbal compositions, especially for the assessment based on the combination that include chemical, biological signaling response assays, as well as gene expression analysis, as already suggested by Kung et al.  Since, Kung et al already disclose the involvement of signaling pathways related to expression of biomarkers such as NF-kB, interferon-gamma, etc. (see Kung et al, [0195], [0206], [0211], for instance), and required means for analysis using for instance microarrays, an artisan in the art would have fully contemplated such biological assays that include signaling pathways and gene expression biomarkers involved therein (see Kung et al, [0572], [0134], for instance), for assessment of the quality of the herbal composition using the method as taught by Kung et al when taken with detailed disclosure from Liu et al and Tilton et al, as discussed above.  It is also noted that where general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Thus, the invention as generically claimed fails to distinguish itself over the combined teachings and/or suggestions from the cited prior art references as discussed above.  
It is also noted that the scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results, for example. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980).  It should be clear that the probative value of the data is not commensurate in scope with the degree of protection sought by the claim (see instant claim 1, as currently amended).
Thus the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Response to Applicant’s Arguments
Applicant's arguments filed on 11/11/2021 (see remarks, pages 11-20) as they pertain to the amended claims of record, have been fully considered but are moot in view of new grounds of rejection made in this office action. However, the pertinent arguments are being briefly responded to hereinafter for the record, as follows:
Regarding the 101 rejection of record, applicants appear to argue that “Amended claim 1, as a whole, is directed to a specific method…and is therefore patent eligible subject matter under step 2A prong two”…and that “Similar to Vanda, in presently amended claim 1, the relationship between a known batch and a test batch of a herbal composition (obtained by performing biological analysis) is applied for evaluating the quality and the potential in vivo activity of an herbal composition, which is an additional element that applies the judicial exception to a particular practical application. Therefore, Applicant submits that, as in Vanda, the presently claimed subject matter is patent eligible under at least the second prong of Step 2A”…and that “the claimed subject matter is patent eligible under step 2B because the claims provide an inventive concept” ( see remarks, pages 12-13), which are duly noted and considered.  However, irrespective of the prior art consideration that are discussed above, and show that such concept was already disclosed in the prior art (see 103a rejection over Kung et al taken with Liu et al and Tilton et al, in particular), the claim 1 as amended still recites and focuses mainly on abstract idea as the principle judicial exception (see 101 rejection of record, above). It is re-iterated that the claim concept recited (see instant claim 1) deals primarily with the steps that involve data collection (via one or more biological response assays and gene expression assays), comparison of the results/data using mental or mathematical analysis means, without reciting method steps that integrate such abstract activity with reasonable practical application, and therefore the claimed invention as a whole fails the patent eligibility test under step 2A prong two. Applicant’s argument regarding the patent eligibility under step 2B, stating that “…the combination of additional elements renders the claim patent eligible, notwithstanding the alleged judicial exception…”(see remarks, page 13), is also not found to be persuasive because data comparison and/or statistical and mathematical analysis (using Pearson correlation coefficient, for instance) are routine analysis steps known in the art (see specific teachings/suggestions from the cited prior art of Kung et al and Tilton et al, as discussed above in prior art rejection of record for combination of different assays, including biological response assays, gene expression, differential expression, in addition to chemical analysis, followed by detailed comparative analysis using statistical correlation means) that still read on abstract ideas related to metal comparative analyses, an integral part of the abstract idea-based judicial exception.  Therefore, the 101 rejection of record as discussed above is deemed proper, and is further made/maintained.  
Regarding the 103(a) rejection, applicants appear to mainly argue unexpected results stating “…that biological assays, such as signaling transduction activity response assays and gene expression assays, are better predictors of the potential in vivo activity of an herbal composition than analysis of their chemical profiles. This unexpected observation is illustrated by FIGs. 1C and 2B of the present application…” (see remarks, pages 17-20, in particular), which is duly noted and considered.  However, it is not found to be persuasive because such combination of biological assays that include biological response assays and gene expression assay as recited in amended claim 1 was already suggested explicitly by Tilton et al, and was demonstrated to be a superior concept that can produce “highly consistent batches of products” via such comprehensive quality control platform, as already discussed in details in the new grounds of 103a rejection above.  Instant claim 1 does not explicitly exclude the step of any relevant “chemical analysis” as part of the quality evaluatioin/control process as currently claimed (recites “including” taken as “comprising” language). In fact, instant claims 10, 11 and 13 do require such “chemical composition analysis methods” that include LC-MS, albeit for comparative analysis purposes.  Thus, the argument is duly considered, but is not deemed persuasive.  Moreover, it is also noted to applicants that the scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results, for example. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980).  It should be clear that the probative value of the data is not commensurate in scope with the degree of protection sought by the claim (see instant claim 1, as currently amended).
Conclusion
NO claims are currently allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657

/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657